Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-17-00275-CV

                       IN THE INTEREST OF E.S.B., et al., Children

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-02146
                          Honorable Peter A. Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that no costs shall be assessed against appellant in relation to this appeal because she
qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED July 26, 2017.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice